Exhibit 10.10 LawFirmPIS N.E.Nielsen Ourref:284756-GGI This CONSULTANCYAGREEMENT has today been made between Dandrit Biotech A/S c/o Symbion Science Park Fruebjergvej 3 21 00 København Ø CV R-nr: 26 02 73 22 (hereinafter referred to as the "Company") and Dina Rosenberg Vermehrensvej 7 2930 Klampenborg (hereinafter referred to as the "Consultant") (the Company and the Consultant each referredto as a "Party" and collectively as "the Parties") WHEREA S A. The Parties to this Agreement (hereinafter referred to as the "Agreement" wish to specify the mutual rights and obligations of the Parties applying to the Consultant's services to the Company. 1. Terms of agreement 1This Agreementtakes effect on JanuaryI 5, 20 14 andshallremain in force until terminated without notice onMay30, 20 14,howeversee Clauses 1.2, 10 and11. This Agreement may be extended by a mutual agreement between the Parties. Any agreement to this effect shall be in writing and be concluded before or on May 1, 2014. 2. Consultancy services The principal services of the Consultant consist administrative services and assistance of the Company in its ongoing work with acquiring new equity through a share exchange agreement with a public US company and subsequent listing and public offering. The Consultant shall report to the Company on a current basis and according to instructions made. 3. Hours of work The Consultant shall only work when instructed by the Company. The Consultant will submit a weekly hour report to the CEO for his approval. The Consultant is entitled to have other clients and collaboration partners, provided that such assistance is not of a competitive nature relative to the business activities of the Company. 4. Remuneration for consultancy services The Consultant will receive DK.K 975 pr. hour based on the approved weekly report. The fee is to be paid once a month on the last bank day in each month. The fiscal implications of this Agreement are not relevant to the Company, as the Consultant arranges for the punctual payment of tax and social contributions to the relevant tax authorities. 5. Costs The Consultant defrays all costs relating to its consultancy services in Den mark. Likewise, the Consultant defrays all costs relating to the acquisition and use of ordinary and necessary office equipment and furniture including computer, telephone, fax, printer and internet connection. 2 Costs relating to the Consultant's consultancy services abroad, including accommodation and meals, are covered by the Company against due documentation. The Consultant is entitled to use the premises specified at the Company's address Lersøpark Aile 107, 2100 København Ø. The Company defrays all costs relating to the Consultant's use of the premises. If the Consultant uses office facilities that are not situated at the Company's address, the Consultant shall defray all related costs including rent. 6. Professional Secrecy During the consultancy, confidential information about the Company will come to the Consultant's knowledge. If such information comes to the knowledge of the Company's competitors, it may cause serious damage to the Company. The Consultant acknowledges the Company's interest in the Consultant's acceptance and observance of stricter professional secrecy. The Consultant shall have a duty of confidentiality as regards any confidential information about the Company and the Company's operations which may come to the knowledge of the Consultant during his cooperation with the Company. The only exemption is information which should ipso facto be disclosed to a third party. The Consultant is not entitled to use or disclose confidential information to a third party without prior approval from the Company. The professional secrecy and the prohibition against the use of confidential information shall apply during the cooperation and after the termination of the Agreement, see Section 19 of the Danish Marketing Practices Act. Any breach in respect of professional secrecy and/or the prohibition against the use of confidential information shall constitute material breach andwillresult in the termination of the Agreement, and/or the Consultant shall be liable in damages for the Company's loss caused by the breach. 7.
